ITEMID: 001-90583
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ARAT AND OTHERSv. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 5. The applicants were born in 1975, 1970, 1972, 1967, 1963, 1972, 1961 and 1972 respectively, and live in the town of Şölen.
6. The applicants were all employed as manual workers by the Şölen Town Council (hereafter “the Town Council”) until their contracts of employment were terminated by the Town Council on 29 April 1999.
7. On various dates in 1999 the applicants brought proceedings before the Ergani Civil Court of First Instance against the Town Council and claimed their unpaid salaries and other pecuniary rights to which they were entitled under the applicable legislation.
8. The applicants' claims were partly accepted by the Ergani Civil Court in its decisions adopted on 3 November 1999 and 30 December 1999.
9. Between December 1999 and March 2000 the applicants initiated enforcement proceedings against the Town Council and sought to obtain the sums awarded to them by the Ergani Civil Court together with statutory interest.
10. The sums claimed by the applicants were as follows:
11. In the course of the enforcement proceedings, the applicants unsuccessfully attempted to recover their monies from the Town Council's bank accounts at the State owned Ziraat Bank. The bank refused to make the payments on the ground that the monies deposited there by the Town Council had been allocated to a special fund earmarked for public services. Following this, the Town Council transferred all their monetary assets to the special fund to circumvent the Ergani Civil Court's decisions.
12. At the time of the adoption of the present judgment the applicants' attempts at recovering their monies were still continuing.
13. For a summary of the relevant domestic law and practice, see Demirhan and Others v. Turkey, nos. 28152/02, 28155/02 and 28156/02, §§ 16-18, 5 June 2007.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
